—Judgment, Supreme Court, New York County (Michael Obús, J.), rendered January 18, 1995, convicting defendant, after a jury trial, of robbery in the second and third degrees, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years and 3V2 to 7 years, respectively, unanimously affirmed.
Defendant’s challenge to the sufficiency of the evidence regarding his intent to take part in a robbery, rather than a larceny, is unpreserved for appellate review and we decline to review it in the interest of justice. Were we to review this claim, we would find that defendant’s actions amply demonstrated his expectation that force might be required. He accompanied the codefendant and two others over the course of four hours, as observed by the police, during which time the group collectively approached and followed several other possible targets, *214and the codefendant struggled with an unidentified victim in an unsuccessful attempt to take his property. Defendant’s unity of purpose with the codefendant, who jammed his hand into the instant complainant’s pocket and removed cash, was indicated by defendant’s act of initiating the larceny by pointing to the victim’s pocket, following closely behind the codefendant and separating himself from the codefendant only after the police moved in to effect arrests, and by the inculpatory admissions he made to police following his arrest (see, People v Mateen, 227 AD2d 350, Iv denied 88 NY2d 989).
Upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490).
We have considered defendant’s remaining arguments and find them to be without merit.
Concur — Ellerin, J. P., Nardelli, Williams and Mazzarelli, JJ.